Citation Nr: 1542400	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an ear disability, to include bilateral hearing loss and perforated tympanic membranes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from January 1971 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, this rating decision denied service connection for "bilateral cracked ear drums."  The Board observed, in May 2015, that the scope of the scope of a claim included any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  A review of the claims file was noted to show that the Veteran had also been diagnosed with sensorineural hearing loss.  Thus, to ensure that all potential disabilities are considered, the Board in May 2015 characterized the issue on appeal as noted on the title page.

In March 2015, the Veteran testified at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the electronic claims folder.

The Board remanded the claim in May 2015 so that additional development of the evidence could be conducted.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

There has not been substantial compliance with the May 2015 remand orders and the claim must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2015 remand, the Board requested an addendum opinion because the October 2009 VA opinion appeared to have been based on the absence of hearing loss at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In the request for another opinion, the Board directed the examiner to consider that the Veteran was exposed to loud noise in service, and that the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.

In a June 2015 addendum opinion, a VA audiologist other than the examiner who conducted the October 2009 VA audio examination, provided a negative opinion, but noted that there was no evidence the Veteran was exposed to loud noise during service.  As that premise conflicts with the Board's direction that the examiner assume the Veteran was in fact exposed to loud noise during service, another opinion is required.  The prior examination diagnosed left ear hearing loss only.  A new examination should be conducted on remand to determine whether the Veteran has in fact demonstrated bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to obtain a medical opinion as to whether he has a current bilateral hearing loss disability that is related to his period of service.  The electronic claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss of either the left and/or right ear arose during service or is otherwise related to any incident of service or to the conceded in-service noise exposure.  

In addition, in the event on examination perforated tympanic membranes are diagnosed, the examiner should opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed perforated tympanic membranes disorder occurred during service or is otherwise related to any incident of service or to the conceded in-service noise exposure.  

The examiner should provide a rationale for the conclusions reached.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the electronic claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




